Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 11/18/2021 have been fully considered, but they are not deemed to persuasive.  Applicant argues that the cited references do not teach “a request that includes characteristics of the subscriber device and trigger conditions corresponding to physical change within physical spaces defined by the characteristics of the subscriber device” which is not persuasive.  It is inherent in a monitor system that the “characteristics” of the sensor device at the physical premise must be known to the remote security controller; for example, the “characteristics” of the sensor device comprises visual sensor, audio sensor, location of the sensors … (Lyman, figure 2 – the premises 105 and the remote security module 115) must be known by the remote security controller in order to perform the monitor; furthermore, the “trigger conditions of changes in physical space” must be defined by the conditions of the sensors, or their characteristics, at the premise.  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LYMAN (9,311,795) in view of RATY (Survey on contemporary remote surveillance systems for public safety), and further in view of SENSAPHONE (Remote monitoring Solutions) and HUTZ (8,786,425).
As per claim 1, Lyman teaches the claimed “method” comprising: “receiving, by a computing system from a subscriber device as part of a service that the computing system provides to the subscriber device, a request to subscribe the subscriber device or a different device to the service” (Lyman, column 4, lines 24-33; the computer 115 which performs a request for remote security service), the request comprising: 
It is noted that Lyman does not explicitly teach “wherein the request specifies an order in the order specified by the request in which the first trigger condition and the second trigger condition are to be satisfied; and a notification indicating that the first trigger condition and the second trigger condition have been satisfied in the order specified by the request” as claimed. However, Lyman’s different sensors suggests different “trigger conditions” (e.g., column 1, lines 50-52; column 3, lines 18-28 — the person is at premises and the user is not at the premises). Furthermore, Hutz teaches 
It is noted that Lyman does not explicitly teach “a different device to the service” as Claimed. However, Lyman’s “one or more devices on the network 110” (figure 1) suggests the claimed “a different device to the service” (see also Raty, A. Multiple Sensor-Enabled Environments and E. Distributed Intelligence and Awareness).

It is noted that Lyman does not explicitly teach “wherein the request specifies one or more values or one or more thresholds that define the trigger condition’ as claimed. However, it is well known in the art of security system, which is remotely controlled, to configure the sensor's trigger conditions such as location ID, temperature ranges, ... (see Sensaphone, pages 38-51; Alarm limits, Alarm recognition time, Sound Level calibration, ...).  Thus, it would have been obvious, in view of Hutz, Raty and Sensaphone, to configure Lyman’s method as claimed by using a network of several devices to control an alarm system based on an order of the trigger conditions from the sensors in which the triggers condition can be remotely set up. The motivation is 

Claim 2 adds into claim 1 “wherein the one or more sensors are within a physical space, part of the subscriber device, or part of the different device” (Lyman, figure 3; Sensaphone, Wiring Sensors and Transducers, pages 26-28).

Claim 3 adds into claim 1 “wherein the request specifies one or more values respectively in association with the one or more sensors, the one or more specified values atleast partially defining the first trigger condition or the second trigger condition” which is well-known in the art of sensor monitoring in which the sensor receives the signal representing by a quantified value defining the trigger condition (see Hutz, figures 7 and 8; Raty, figure 2; Sensaphone, pages 38-51). Thus, it would have been obvious, in view of Hutz, Raty and Sensaphone, to configure such that Lyman’s sensor 210 generates a quantified value indicating a trigger condition. The motivation is provide the environmental condition sensed by the sensor.

Claim 4 adds into claim 3 “wherein detecting the first event or detecting the second event comprises determining that the sensor data is representative of at least a particular value from among the one or more specified values” which is well-known in the art of sensor monitoring in which the sensor receives several signals representing by quantified values defining the trigger condition (see Hutz, figures 7 and 8; Raty, figure 2; Sensaphone, pages 38-51). Thus, it would have been obvious, in view of Hutz, 

Claim 5 adds into claim 1 “wherein the request specifies one or more thresholds respectively in association with the one or more sensors, the one or more specified thresholds at least partially defining the first trigger condition or the second trigger condition” which is well-known in the art of sensor monitoring in which the sensor receives several signals representing by quantified values used to compare with thresholds defining the trigger condition (see Sensaphone, pages 38-51; Alarm limits, Alarm recognition time, Sound Level calibration, ...; Hutz, figures 7 and 8). Thus, it would have been obvious that Lyman’s sensor 210 generates a quantified value used to compare with thresholds indicating a trigger condition. The motivation is provide the environmental condition sensed by the sensor.

Claim 6 adds into claim 5 “wherein detecting the first event or detecting the second event comprises determining that the sensor data is representative of a particular value that exceeds at least a particular threshold from among the one or more specified thresholds” which is well-known in the art of sensor monitoring in which the sensor receives several signals representing by quantified values used to compare with thresholds defining the trigger condition (see Sensaphone, pages 38-51; Alarm limits, Alarm recognition time, Sound Level calibration, ...; Hutz, figures 7 and 8). Thus, it would have been obvious that Lyman’s sensor 210 generates a quantified value used to 

Claim 7 adds into claim 1 “wherein detecting the first event corresponds to determining that the first physical change occurred” (Lyman, figure 5 — steps 505, 515, 420; Raty, figure 4; see Sensaphone, pages 38-51; Alarm limits, Alarm recognition time, Sound Level calibration, ...; Hutz, figures 7 and 8).

Claim 8 adds into claim 1 “wherein providing the notification causes the subscriber device or the different device to display information associated with the first trigger condition and the second trigger condition being satisfied” (Lyman, figure 5 - steps 505, 515, 420; Hutz, figures 7 and 8; Raty, figures 2 and 4; see Sensaphone, pages 38-51; Alarm limits, Alarm recognition time, Sound Level calibration, ...). Thus, it would have been obvious that Lyman’s sensor 210 generates a quantified value used to compare with thresholds indicating a trigger condition. The motivation is provide the environmental condition sensed by the sensor.


Claim 9 adds into claim 1 “wherein providing the notification to the different device causes the different device to shut down or stop moving’ which is well-known in a control system based on the sensor's signals which cause the device to act according to the sensed signals such as stop moving or shut down (e.g., reach limit, over heat, ...; see Sensaphone, pages 38-51; Alarm limits, Alarm recognition time, Sound Level 

Claim 10 adds into claim 9 “wherein the different device is a robotic device” which is well known in the art of control a robotic device based on remote sensors (see Raty, figure 13; see Sensaphone, pages 38-51; Alarm limits, Alarm recognition time, Sound Level calibration, ...). Thus, it would have been obvious that Lyman’s sensor 210 generates a quantified value used to compare with thresholds indicating a trigger condition for a robotic device. The motivation is provide the environmental condition sensed by the sensor to control a robotic device.

Claim 11 adds into claim 1 “wherein the subscriber device contains program code that enables transmission of the request to the computing system” (Lyman, network 110; Raty, A. Multiple Sensor-Enabled Environments and E. Distributed Intelligence and Awareness; see Sensaphone, pages 38-51; Alarm limits, Alarm recognition time, Sound Level calibration, ...).

Claim 12 adds into claim 1 “wherein the subscriber device or the different device contains program code that enables receipt, from the computing system, of the notification indicating that the first trigger condition and the second trigger condition have been satisfied in the order specified by the request” (Hutz, figure 7; column 19, 

Claim 13 adds into claim 1 “wherein the subscriber device or the different device does not contain program code that enables use of the sensor data as basis for detecting the first event that satisfies the first trigger condition or detecting the second event that satisfies the second trigger condition’ which is just a well-known design choice in view of Lyman’s network 110 in which the computer program utilizing the sensor's signals can be stored and executed in any device in the network 110 (see Hutz, figure 7; column 19, lines 64-66, column 20, lines 3-15; Sensaphone, pages 38- 51; Alarm limits, Alarm recognition time, Sound Level calibration, ...). Thus, it would have been obvious to configure Lyman’s network 110 as claimed by storing the computer code utilizing or executing the sensor signals in a server, not in the clients. The motivation is to reduce the required resource of the subscribers or different remote devices.

Claim 14 adds into claim 1 “wherein the computing system providing the service comprises the computing system providing a programming building block that enables the subscriber device to cause the computing system to (i) receive, on behalf of the subscriber device, the sensor data from the one or more sensors and (li) detect, on behalf of the subscriber device, the first event that satisfies the first trigger condition or 

Claims 15-19 and 20 claim a computing system and a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system to perform functions based on the method of claims 1-14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHU K NGUYEN/        Primary Examiner, Art Unit 2616